     Case 2:85-cv-04544-DMG-AGR Document 509 Filed 10/29/18 Page 1 of 4 Page ID #:25420



        JOSEPH H. HUNT
 1      Assistant Attorney General
 2      Civil Division
        WILLIAM C. PEACHEY
 3
        Director, District Court Section
 4      Office of Immigration Litigation
        WILLIAM C. SILVIS
 5
        Assistant Director, District Court Section
 6      Office of Immigration Litigation
        SARAH B. FABIAN
 7
        Senior Litigation Counsel, District Court Section
 8      Office of Immigration Litigation
              P.O. Box 868, Ben Franklin Station
 9
              Washington, D.C. 20044
10            Tel: (202) 532-4824
              Fax: (202) 305-7000
11
              Email: sarah.b.fabian@usdoj.gov
12
        Attorneys for Defendants
13

14                             UNITED STATES DISTRICT COURT

15                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
                                     WESTERN DIVISION
17

18       JENNY LISETTE FLORES; et al.,            Case No. CV 85-4544-DMG
19
                 Plaintiffs,                      STIPULATION AND [PROPOSED]
20                                                PROTECTIVE ORDER
                      v.                          GOVERNING
21                                                THE HANDLING OF
                                                  CONFIDENTIAL MATERIAL
22       JEFFERSON B. SESSIONS III,               RELATED TO OVERSIGHT BY
         Attorney General of the United States;   SPECIAL MASTER/
23                                                INDEPENDENT MONITOR
         et al.,
24

25               Defendants.

26

27

28
     Case 2:85-cv-04544-DMG-AGR Document 509 Filed 10/29/18 Page 2 of 4 Page ID #:25421




 1            On October 5, 2018, the Court entered an Order Appointing Special
 2      Master/Independent Monitor (“Monitoring Order”), ECF No. 494, in the above-
 3      captioned action, Jenny Flores, et al., v. Jefferson B. Sessions III, et al., Case No.
 4      2:85-cv-04544-DGM (“Litigation” or “Action”). The Monitoring Order provides:
 5                   The Protective Order governing this litigation [Doc. # 270]
 6                   shall continue to apply to all documents or information
                     produced by Defendants pursuant to this Order. Any
 7
                     individual who assists the Monitor must agree to be bound
 8                   by the terms of the Protective Order and execute the
                     Acknowledgment of Protective Order for Discovery. The
 9
                     Monitor may, in her discretion, share documents or
10                   information produced by Defendants with Class Counsel
                     to the extent it is in furtherance of the performance of her
11
                     duties under this Order.
12

13      Monitoring Order at E.1.
14            The referenced protective order, ECF No. 270, protects only personally
15      identifiable information exchanged during discovery related to Plaintiffs’ May 19,
16      2016 Motion to Enforce. Because of the limited nature of that order, Plaintiffs and
17      Defendants (collective, the “Parties”), along with the Special Master/Independent
18      Monitor (“Monitor”), hereby ask the Court to enter an amended protective order that
19      will expand the categories of protected materials, and allow for the sharing of
20      information envisioned by the Court’s Monitoring Order.
21            Specifically, during the period of oversight by the Monitor, in accordance with
22      the Monitoring Order, Defendants may be required to provide the Monitor access to
23      data, databases, documents, interviews, or other types of information, which may
24      contain some or all of the following information, which is sensitive and confidential,
25      and qualifies for protection under Federal Rule of Civil Procedure 26(c):
26            A. Personally identifiable information related to individuals currently or
27               formerly in the custody of the United States Government, including
                 information that is protected by the Privacy Act, 5 U.S.C. § 552a, or would
28
     Case 2:85-cv-04544-DMG-AGR Document 509 Filed 10/29/18 Page 3 of 4 Page ID #:25422



                  be protected by the Privacy Act, if the subject of the information had been
 1                a U.S. citizen, or a person lawfully admitted for permanent residence, as
 2                well as the names, telephone and fax numbers, and electronic mail
                  addresses of federal government employees;
 3

 4            B. Information contained in or pertaining to applications for asylum,
                 withholding of removal, or protection under the Convention Against
 5               Torture, which are subject to disclosure conditions under 8 C.F.R. §§
 6               208.16, 208.17, 1003.27(c), 1208.6(a), 1208.16, and 1208.17.

 7             C. Information covered by various statutory and regulatory confidentiality
                  provisions, which may limit their disclosure in this action (including but
 8
                  not limited to 8 U.S.C. § 1304(b), 1160, 1202, and 1255a(c)(4), (5);
 9                1104(c)(5) of the LIFE Act of 2000, Pub. Law 106-553 (December 21,
                  2000); 8 C.F.R. 210.2(e), 214.11(e), 216.5(e)(3)(viii), 236.6, 245a.21,
10
                  1003.27(b)-(d), 1003.46.
11
               D. Any sensitive, but unclassified, information to include records regarding
12                law enforcement activities and operations, internal policies, processes and
13                procedures, training materials, and internal investigations, which contains
                  information that is law enforcement sensitive and may be designated as
14                limited official use or for official use only information, for instance,
15                information that may be protected from public disclosure under the
                  Freedom of Information Act, 5 U.S.C. § 552, et seq., under the exemption
16                found at 5 U.S.C. § 552(b)(7)(E), and is not subject to law enforcement
17                privilege or other restrictions on disclosure.

18      Such materials are sensitive and confidential and are protected from disclosure to
19
        the public. They may also reasonably, in good faith, be protected from disclosure to
20
        one or more of the Parties under Rule 26(c) of the Federal Rules of Civil Procedure.
21

22            In consideration of the above, the Parties and the Monitor desire to enter into
23
        this stipulation to enable Defendants to provide such information to the Monitor, and
24

25
        to allow the Monitor to share such information with Plaintiffs “in her discretion . . .

26      to the extent it is in furtherance of the performance of her duties under [the
27
        Monitoring Order]” Monitoring Order at E.1, while at the same time protecting
28
     Case 2:85-cv-04544-DMG-AGR Document 509 Filed 10/29/18 Page 4 of 4 Page ID #:25423



        against the unauthorized disclosure of confidential documents and information. The
 1

 2      Parties believe good cause exists for approving the stipulation because it seeks to
 3
        protect against injury caused by the dissemination of protected materials.
 4
        DATED:        October 29, 2018         /s/ Andrea Sheridan Ordin (with permission)
 5
                                               ANDREA SHERIDAN ORDIN
 6                                             Special Master/Independent Monitor
 7

 8      DATED:        October 29, 2018         /s/ Peter A. Schey (with permission)
                                               PETER A. SCHEY
 9
                                               Center for Human Rights and Constitutional
10                                             Law
11
                                               Attorney for Plaintiffs
12
        DATED:       October 29, 2018          JOSEPH H. HUNT
13
                                               Assistant Attorney General
14                                             Civil Division
                                               WILLIAM C. PEACHEY
15
                                               Director, District Court Section
16                                             Office of Immigration Litigation
                                               WILLIAM C. SILVIS
17
                                               Assistant Director, District Court Section
18                                             Office of Immigration Litigation
19
                                               /s/ Sarah B. Fabian
20                                             SARAH B. FABIAN
                                               Senior Litigation Counsel
21
                                               Office of Immigration Litigation
22                                             District Court Section
23
                                               P.O. Box 868, Ben Franklin Station
                                               Washington, D.C. 20044
24                                             Tel: (202) 532-4824
25
                                               Fax: (202) 305-7000
                                               Email: sarah.b.fabian@usdoj.gov
26

27
                                               Attorneys for Defendants

28
